936 F.2d 576
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Jeffrey S. BALAWAJDER, Petitioner-Appellant,v.Sheriff WINTER, Respondent-Appellee.
No. 87-2187.
United States Court of Appeals, Ninth Circuit.
Submitted June 14, 1991.*Decided June 26, 1991.
Before GOODWIN, BEEZER and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Jeffrey Balawajder is currently incarcerated in a Texas state prison.  While Balawajder was incarcerated at the Santa Clara County Jail awaiting extradition from California to Texas he filed a petition for writ of habeas corpus based on alleged denials of due process at his extradition hearings between September 30 and December 26, 1986.  The district court stayed the extradition until it reviewed the claims.  On January 22, 1987 the district court issued an order denying the petition for habeas corpus.  The court reviewed Balawajder's claim under the standard set forth in Michigan v. Doran, 439 U.S. 282, 289 (1978) and found no basis for staying the extradition.  It therefore lifted the stay.


3
Balawajder now appeals the district court's denial of his habeas petition.  However, because Balawajder has already been extradited to Texas and convicted under its laws, the matter is moot.  See Burrus v. Turnbo, 743 F.2d 693 (9th Cir.1984) (affirming injunction against transfer of federal prisoner in violation of Interstate Agreement on Detainers Act), vacated as moot sub nom.  Hijar v. Burrus, 474 U.S. 1016 (1985);  Kearns v. Turner, 837 F.2d 336 (8th Cir.1988).  The relief that Balawajder sought, the prevention of his extradition to Texas, can no longer be granted.  Nor can the district court in California grant any other habeas relief.  In order to challenge the validity of his present incarceration in Texas, Balawajder must bring his petition for habeas relief within the district in which he is incarcerated or within the district in which he was convicted.  28 U.S.C. Sec. 2241;  Brown v. United States, 610 F.2d 672, 677 (9th Cir.1980).


4
Therefore this appeal is DISMISSED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3